                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


  BUILDERS INSULATION OF                         )
  TENNESSEE, LLC,                                )
                                                 )
         Plaintiff,                              )
                                                 )       No. 2:17-cv-02668-TLP-tmp
  v.                                             )
                                                 )
  SOUTHERN ENERGY SOLUTIONS,                     )
  THOMAS WALKER DAVIS, and                       )
  TERI LEIGH DAVIS,                              )
                                                 )
         Defendants.                             )


   ORDER OVERRULING PLAINTIFF’S OBJECTIONS TO THE MAGISTRATE
  JUDGE’S REPORT AND RECOMMENDATION, ADOPTING THE REPORT AND
  RECOMMENDATION, AND DENYING PLAINTIFF’S RENEWED MOTION FOR
                          SANCTIONS


       The Magistrate Judge issued a Report and Recommendation (“R&R”) addressing

Plaintiff’s renewed Motion for Sanctions. (ECF No. 126.) The R&R recommends denial of

Plaintiff’s motion. (Id.) Plaintiff timely objected to the R&R, (ECF Nos. 138–39), and

Defendants responded, (ECF No. 165). For the reasons below, the Court, having considered the

R&R and the positions of the parties, OVERRULES Plaintiff’s objections and ADOPTS the

R&R. The Court therefore DENIES Plaintiff’s renewed Motion for Sanctions.

                                  STANDARD OF REVIEW

       A magistrate judge may submit to a district judge recommendations for determining

certain pretrial matters. 28 U.S.C. § 636(b)(1)(A). “Within 14 days after being served with a

copy of the recommended disposition, a party may serve and file specific written objections to
the proposed findings and recommendations.” Fed. R. Civ. P. 72(b)(2). When reviewing a R&R

from the Magistrate Court,

       [a] judge of the court shall make a de novo determination of those portions of the
       report or specified proposed findings or recommendations to which objection is
       made. A judge of the court may accept, reject, or modify in whole or in part, the
       findings or recommendations made by the magistrate judge. The judge may also
       receive further evidence or recommit the matter to the magistrate judge with
       instructions.

28 U.S.C. § 636(b); accord Fed. R. Civ. P. 72(b)(3). After conducting a de novo review, a

district court need not articulate all the reasons it rejects a party’s objections. Tuggle v. Seabold,

806 F.2d 87, 92 (6th Cir. 1986).

       The Court reviews any portions of an R&R over which no party makes specific

objections for clear error. See Fed. R. Civ. P. 72(b) advisory committee notes; Howard v. Sec’y

of Health and Human Servs., 932 F.2d 505, 509 (6th Cir. 1991) (noting that when a party makes

a general objection, “[t]he district court’s attention is not focused on any specific issues for

review, thereby making the initial reference to the magistrate useless.”). “A general objection to

the entirety of the magistrate’s report has the same effects as would a failure to object.” Howard,

932 F.2d at 509. Moreover, the “failure to properly file objections constitutes a waiver of

appeal.” See Howard, 932 F.2d at 508 (citing United States v. Walters, 638 F.2d 947, 950 (6th

Cir. 1981)).

                                      FINDINGS OF FACT

       The Court will first address the Magistrate Judge’s proposed factual findings. Plaintiff

makes only one factual objection to the R&R. It argues that the Magistrate Judge “erred in

relying upon factual testimony that ‘[Defendants] did not produce or maintain any other records

besides those entered into Citrix.’” (ECF No. 138 at PageID 2293.) In support, Plaintiff

contends that Southern Energy Solutions (“Defendant SES”) would not have entered its records

                                                  2
     into Citrix, a program maintained by Plaintiff, because Southern Energy Solutions is Thom

     Davis’s own, unrelated company. (Id.) Plaintiff also notes that the Davises directly contradicted

     this statement in their deposition testimony, admitting that they created many documents outside

     the Citrix portal on personal computers. (Id. at PageID 2293–94.) The Court has fully

     considered Plaintiffs objection to the Magistrate Judge’s findings of fact and will consider this

     objection in its analysis of this R&R.

            There are no other factual objections to the R&R. With that in mind, the Court adopts the

     Magistrate Judge’s proposed findings of fact. (See ECF No. 126 at PageID 2210–18.)

                                                  DISCUSSION

            Plaintiff objects to the following:

            1.      The R&R’s conclusion that Defendants’ duty to preserve relevant
                    evidence did not arise in July 2017;
            2.      The R&R’s finding that Defendants’ production of 897 pages of
                    documents on May 15, 2019, which was two weeks after the Court’s
                    hearing on the sanctions motion, “does not affect the court’s analysis” of
                    the motion for sanctions despite directly contradicting the testimony and
                    proof offered by Defendants and the Court relied on at the sanction
                    hearing that “[Defendant SES] maintains that it does not currently possess
                    any [Builders Insulation/Southern Energy Solutions] records”;
            3.      The R&R’s finding that Thom Davis’ duty to preserve documents, as the
                    branch manager, owed to [Plaintiff] has no relevance whether spoliation
                    sanctions are warranted;
            4.      The R&R’s conclusion that Defendants “at most negligently” destroyed
                    relevant emails from its GoDaddy.com accounts;
            5.      The R&R’s conclusion that [Plaintiff] is not entitled to an adverse
                    inference; and
            6.      The R&R’s recommendation that [Plaintiff’s] Renewed Motion for
                    Sanctions be denied.

     (ECF No. 138 at PageID 2291–92.) The Court will take each argument in turn.

I.          The Duty to Preserve Relevant Evidence

            In the R&R, the Magistrate Judge found that the duty to preserve evidence arose in

  September 2017 when Plaintiff filed its lawsuit against Defendants. (ECF No. 126 at PageID

                                                      3
2223–24.) Plaintiff objects to this finding, arguing that the duty to preserve relevant evidence

arose at the time of Thom Davis’s firing in July 2017 based on Defendants’ “interaction with

[Plaintiff’s attorney] as early as April 2017” and based on “the hostile nature of the relationship

between Thom Davis [relating] to his lack of record keeping . . . .” (ECF No. 138 at PageID

2292.) This raises a potential choice of law issue.

       The Court should determine whether to apply federal law or state law to this question.

The law is clear—federal courts apply federal law in determining whether spoliation sanctions

are appropriate. Beaven v. U.S. Dep’t of Justice, 622 F.3d 540, 553 (6th Cir. 2010). A district

court may sanction a litigant for spoliation of evidence if it finds three conditions: (1) the party

with control over the evidence must have a duty to preserve the evidence when it destroyed the

evidence; (2) the accused must have destroyed the evidence with a culpable state of mind; and

(3) the destroyed evidence must have been relevant to the other side’s claim or defense. Byrd v.

Alpha Alliance Ins. Corp., 518 F. App’x 380, 383–84 (6th Cir. 2013).

       The obligation to preserve relevant evidence arises when a party should have known that

the evidence may be relevant to future litigation. Byrd, 518 F. App’x at 384. This is an

objective standard. Plaintiff argues that Defendants’ duty to preserve evidence began in July

2017, when Thom Davis was terminated. (ECF No. 76-1 at PageID 275.) In its supplement to

the renewed Motion for Sanctions, Plaintiff argued that three pieces of evidence support that the

duty arose in July 2017: (1) letters sent by Michael Coaty, an attorney for Plaintiff, requesting

certain documents; (2) Coaty’s presence at Thom Davis’s termination; and (3) Teri Davis’s

testimony that Coaty, “on more than one occasion, called and threatened Thom with various

things, from firing to litigation.” (ECF No. 114 at PageID 2131–33.)




                                                  4
       In the R&R, the Magistrate Judge found that Mr. Coaty’s involvement was not enough to

put Defendants on notice of potential litigation. (ECF No. 126 at PageID 2223.) The Magistrate

Judge reviewed the evidence and found (1) Coaty’s emails contained no indication of an

intention to sue; (2) Coaty’s presence at Thom Davis’s termination does not support the

argument that Defendants were on notice of a potential suit; and (3) Teri Davis’s testimony lacks

specificity about the circumstances surrounding Coaty’s threat of litigation. (ECF No. 126 at

PageID 2223.) This Court agrees with those conclusions.

       If there was no notice of pending litigation when the party destroys the evidence, “‘the

destruction of evidence does not point to consciousness of a weak case’ and intentional

destruction.” Beaven v. U.S. Dep’t of Justice, 622 F.3d 540, 553–54 (6th Cir. 2010) (quoting

Joostberns v. United Parcel Servs., Inc., 166 F. App’x 783, 797 (6th Cir. 2006)). Here, there

was not enough evidence that Defendants should have known that they needed to preserve the

material for future litigation when Plaintiff fired Thom Davis, in July 2017. So Plaintiff’s

argument that the duty to preserve the evidence arose in July 2017 is not persuasive.

       What is more, although Teri Davis testified that Coaty threatened possible litigation in

phone calls to the Davises during Thom Davis’s employment, this vague testimony alone does

not establish a duty to preserve. For one, there is nothing in the testimony about how many

times, or at what point Coaty called and threatened litigation to Thom Davis. The only evidence

Plaintiff points to is one statement from Teri Davis about the phone calls—“I know that Mr.

Coaty, on more than one occasion, called and threatened Thom with various things, from firing

to litigation.” (ECF No. 114-3 at PageID 2154.) There is no other mention in the record of these

purported threats or the contents of the calls. Nor is there any declaration or testimony of Coaty

about the circumstances of his threats of litigation. The mere mention of litigation or termination



                                                 5
in seeking to get business records from an employee, in such unclear circumstances, was not

enough here to raise the duty to preserve at the time of Thom Davis’s termination. Having found

that no duty to preserve evidence arose at the time of Thom Davis’s termination, the Court need

not analyze whether Defendants met the state of mind or relevancy requirements as in Byrd, 518

F. App’x at 384–85.

       Upon de novo review of the record, the Court finds the duty to preserve relevant evidence

did not arise until September 12, 2017, the date Plaintiff sued Defendants. The Court finds

therefore that Defendants’ destroying evidence before September 12, 2017 is not spoliation.

       A.      Builders Insulation Business Records

       Having found that the duty to preserve relevant evidence did not arise until September

12, 2017, this Court also holds that any Builders Insulation business records destroyed when

Plaintiff fired Thom Davis but before September 12, 2017 does not constitute spoliation.

Plaintiff does object to the Magistrate Judge’s findings on Builders Insulation business records

on another ground: Plaintiff argues that Thom Davis had another duty not to destroy Builders

Insulation’s records, as an employee of the company, both during and after employment. (ECF

No. 114 at PageID 2130; ECF No. 138 at PageID 2294.) The Magistrate Judge found, however,

“whatever duty [Thom] Davis may have owed to Builders [Insulation] as its employee has no

relevance to whether spoliation sanctions are warranted.” (ECF No. 126 at PageID 2223.)

       Upon de novo review of the R&R, this Court concurs with the Magistrate Judge. The

alleged breach of a fiduciary duty to one’s employer may itself constitute a cause of action but

has no relevance to this Court’s spoliation analysis. The Sixth Circuit has made clear that the

relevant analysis for spoliation sanctions is (1) whether the party had control over the evidence

and that party had a duty to preserve the evidence when it destroyed the evidence; (2) whether



                                                 6
      the accused destroyed the evidence with a culpable state of mind; and (3) whether the destroyed

      evidence was relevant to the other side’s claim or defense. Byrd, 518 F. App’x 383–84. This

   Court can find no case law, and Plaintiff points to none in support of its proposition that an

   independent fiduciary duty to one’s employer has any bearing on a spoliation analysis.

   Sanctions therefore are not appropriate based on destroying Builders Insulation records during

   July 2017.

             B.     Southern Energy Solutions’ Business Records

             Having found that the duty to preserve relevant evidence did not arise until September

   12, 2017, this Court also holds that any Southern Energy Solutions business records destroyed

   when Plaintiff fired Thom Davis, but before September 12, 2017, does not constitute spoliation.

   Sanctions therefore are not appropriate based on destroying Southern Energy Solutions records

   during July 2017.

II.      Emails from the GoDaddy.com Email Accounts

             Defendants decided to convert the GoDaddy.com email accounts in May 2018, after the

   lawsuit was filed. (ECF No. 76-4 at PageID 312.) So Defendants were under a duty to preserve

  evidence when they lost the emails. Federal Rule of Civil Procedure 37(e) authorizes the court

  to presume that lost electronically stored information (“ESI”) was unfavorable to the party who

  failed to preserve it, if: (1) the party should have preserved the ESI in anticipation of litigation;

  (2) the party failed to take reasonable steps to preserve this information and it cannot restore or

  replace that information; (3) there is prejudice to the other party; and (4) the party acted with

  intent to deprive another party of the information’s use in litigation. The R&R found although

  Defendants had a duty to preserve lost emails, Defendants recovered all emails from Defendant

  SES’s GoDaddy.com email addresses from GoDaddy.com and produced to Plaintiff. (ECF No.



                                                     7
126 at PageID 2224.) The R&R also concluded that, at most, Defendants acted negligently in

losing evidence when converting its GoDaddy.com email accounts. (Id. at PageID 2225.) As a

result, the Magistrate Judge determined that sanctions are not warranted under Federal Rule of

Civil Procedure 37(e). (Id.)

       Plaintiff contends that there are still missing emails and that the emails recovered from

the GoDaddy.com account and turned over were sparse and largely irrelevant, thus, the R&R

erred in finding that Defendants restored or replaced that information. (ECF No. 138 at PageID

2295.) And Plaintiff argues that the R&R erred in finding Defendants’ actions negligent in

destroying relevant emails because the action of switching email providers is a proactive and

planned decision. (Id. at 2295–96.)

       Upon de novo review of the record as it stands, this Court concurs with the Magistrate

Judge. The Magistrate Judge found that Defendants contacted GoDaddy.com, retrieved the

relevant emails from their GoDaddy.com hosted email addresses, and turned them over to

Plaintiff. (ECF No. 126 at PageID 2224.) Although Plaintiff now claims that the email

production was incomplete, the Magistrate Judge noted that Plaintiff failed to provide “sufficient

evidence to show that SES’ email addresses contain more emails than what has been produced.”

(Id.) This Court finds no reason to disturb this finding upon review. Plaintiff has introduced no

evidence to show that more emails exist. Plaintiff argues that they cannot do so, because they

are not privy to other records and communications. (ECF No. 138 at PageID 2295.) Even so,

Plaintiff has not even articulated to the Court why it believes the turned over documents are

insufficient, other than that the documents did not produce what Plaintiff thought they would.

       Moreover, even if Defendants forever lost the GoDaddy.com emails, Builders’ argument

fails on other grounds. Although Plaintiff is correct in its assertion that switching email accounts



                                                 8
is a deliberate act, the evidence here suggests that Defendants did not understand the effect

switching accounts would have on the emails in the GoDaddy.com accounts. Teri Davis testified

in her deposition:

       [When switching from GoDaddy to Bluehost] we weren’t expecting not to be able
       to use Outlook when we changed hosting providers. But apparently, Bluehost
       doesn’t – I don’t know if – I really – I’m no computer expert. I don’t understand.
       But for some reason, when we changed from GoDaddy to Bluehost, we thought
       we were just moving everything over, including Outlook. It didn’t work out that
       way.

(ECF No. 76-4 at PageID 315.) Thom Davis also testified when they switched hosting services,

he tried to convert and then to retrieve the emails but was unable to do so. (ECF No. 76-2 at

PageID 290.) It appears to this Court, therefore, that although the act itself of switching email

providers was deliberate, Plaintiffs were at most negligent in failing to preserve the emails

associated with the GoDaddy.com accounts. 1 As for the failure to preserve ESI, Federal Rule of

Civil Procedure 37(e) requires proof of intent to deprive the other party of the information’s use,

and “[a] showing of negligence or even gross negligence will not do the trick” for a party

seeking an adverse inference instruction. Applebaum v. Target Corp., 831 F.3d 740, 745 (6th

Cir. 2016) (citing Fed. R. Civ. P. 37, 2015 Advisory Comm. Note).

       Finally, Plaintiff objects to the Magistrate Judge’s finding that the production of 897

pages of documents two weeks after the Court’s hearing on the motion for sanctions does not

affect the court’s analysis of the motion “despite directly contradicting the testimony and proof

offered by the Defendants and relied on by the Court at the sanction hearing that ‘[Defendant




1
  Plaintiffs insist that Defendants are getting away with destroying relevant emails here and that
this Court should sanction them. Although Defendants may have done what Plaintiff accuses
them of, at this point Plaintiffs have not produced enough evidence from which this Court can
draw that conclusion. If that evidence comes to light later, this Court will address it.
                                                 9
SES] maintains that it does not currently possess any Builders/SES records.’” (ECF No. 138 at

PageID 2292–92.) The Magistrate Judge noted:

       Pursuant to the court’s May 1 order (ECF No. 118), SES apparently produced 897
       documents on May 15, 2019 (ECF No. 122 at 3 ¶¶ 12–14.) According to
       Builders, “these documents include business records of Builders Insulation from
       the relevant time period which were maintained outside of Builders Insulation’s
       database system[.]” (Id. at 3 ¶ 15.) It appears that SES’s recent production might
       contradict the assertions SES made in response to Builders’ motion for spoliation
       sanctions. However, the court finds that this recent production does not affect the
       court’s analysis of the motion for spoliation sanctions.

(ECF No. 126 at PageID 2221.) Upon de novo review of the record, the Court concurs with the

Magistrate Judge. Although Defendant SES has now contradicted its earlier position that there

were no other documents to produce, Federal Rule of Civil Procedure 37(e) does not ask whether

contradictions occurred in proof or testimony. Instead, Rule 37(e) provides that the movant must

show four elements to impose an adverse inference or sanctions for the spoliation of ESI: (1) the

party should have preserved the ESI in anticipation of litigation; (2) the party failed to take

reasonable steps to preserve this information and it cannot restore or replace the information; (3)

there is prejudice to the other party; and (4) the party acted with intent to deprive another party of

the information’s use in litigation. Fed. R. Civ. P. 37(e) (emphasis added). Here, as explained

more fully above, Defendants restored the allegedly spoliated ESI and turned it over to Plaintiff,

though late and after assurances that there was no remaining information. The production of

such documents does not affect the Court’s analysis of spoliation sanctions. For that reason,

neither an adverse inference nor sanctions are warranted here for destroying emails associated

with the GoDaddy.com email addresses.




                                                 10
                                      CONCLUSION

      After conducting a thorough review of the R&R, and after considering Plaintiff’s

objections, the Court OVERRULES Plaintiff’s objections to the R&R, ADOPTS the R&R and

DENIES Plaintiff’s renewed Motion for Sanctions.

      SO ORDERED, this 12th day of September, 2019.
                                           s/ Thomas L. Parker
                                          THOMAS L. PARKER
                                          UNITED STATES DISTRICT JUDGE




                                             11
